E-FILED
                                                                       TARRANT COUNTY, TEXAS
                                                                       10/26/2015 4:21:10 PM
                                                                       MARY LOUISE GARCIA
                                                                       COUNTY CLERK
                                                                       BY: T.W. B.
                           Cause No. 2015-004508-1

 Jimmy Ray Matthews, Jr. and                                             In the
                                                                        FILED  IN
 Nicholas Matthews,                                              2nd COURT OF APPEALS
                                                                  FORT WORTH, TEXAS
 plaintiﬀs
                                                                 12/7/2015 5:07:30 PM
 v.                                               County   Court at Law  No.SPISAK
                                                                      DEBRA    1
                                                                         Clerk
 Marta Carrejo Martinez and all
 occupants,                                             Tarrant County, Texas
 defendants



                              Motion for New Trial

To the Honorable Judge:

Defendants file this motion for new trial and show as follows.



Attorney’s Fees

The trial court erred by awarding attorney’s fees for the following reasons.

      First, the Court erred by awarding attorney fees because no rule, statute,

or case permits the award of attorney fees in this type of case.

      Second, the Court erred by awarding attorney fees because plaintiﬀ has

no pleadings to support an award of attorney fees.

      Third, the Court erred by awarding attorney fees because there is no ev-

idence or, in the alternative, insuﬃcient evidence to support the Court’s

award of attorney fees.

      In sum, this court did not and does not have jurisdiction over this mat-

ter. Therefore, this court should grant this motion for new trial and dismiss

this action.




Motion for New Trial
Page 1 of 2
                                           Respectfully submitted,

                                           /s/ Leigh W. Davis___________
                                           (Mr.) Leigh W. Davis
                                           1901 Central Dr.
                                           Suite 708 LB 57
                                           Bedford, TX 76021
                                           817.868.9500
                                           817.887.2401 (fax)
                                           State Bar No. 24029505
                                           leighwdavis@gmail.com


                             Certificate of Service

I certify that on October 26, 2015, a copy of this document was served on

all counsel of record in this case by electronic mail service through the elec-

tronic case filing system.


/s/ Leigh W. Davis____________
(Mr.) Leigh W. Davis




Motion for New Trial
Page 2 of 2